USCA4 Appeal: 22-1670      Doc: 13         Filed: 11/16/2022    Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 22-1670


        JIMMY-JOE COOLEY,

                            Plaintiff - Appellant,

                     v.

        GARY L. MARTIN, JR.,

                            Defendant - Appellee.



        Appeal from the United States District Court for the District of South Carolina, at
        Columbia. Mary G. Lewis, District Judge. (3:21-cv-02739-MGL)


        Submitted: October 28, 2022                                 Decided: November 16, 2022


        Before AGEE and QUATTLEBAUM, Circuit Judges, and TRAXLER, Senior Circuit
        Judge.


        Affirmed by unpublished per curiam opinion.


        Jimmy-Joe Cooley, Appellant Pro Se. H. Thomas Morgan, Jr., Camden, South Carolina,
        Austin Tyler Reed, SMITH ROBINSON HOLLER DUBOSE & MORGAN, LLC,
        Columbia, South Carolina, for Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-1670       Doc: 13        Filed: 11/16/2022     Pg: 2 of 2




        PER CURIAM:

               Jimmy-Joe Cooley appeals the district court’s order denying relief on his 42 U.S.C.

        § 1983 complaint. The district court referred this case to a magistrate judge pursuant to 28

        U.S.C. § 636(b)(1)(B). The magistrate judge recommended that relief be denied and

        advised Cooley that failure to file timely, specific objections to this recommendation could

        waive appellate review of a district court order based upon the recommendation. Cooley

        did not file objections.

               The timely filing of specific objections to a magistrate judge’s recommendation is

        necessary to preserve appellate review of the substance of that recommendation when the

        parties have been warned of the consequences of noncompliance. Martin v. Duffy, 858

        F.3d 239, 245 (4th Cir. 2017); Wright v. Collins, 766 F.2d 841, 846-47 (4th Cir. 1985); see

        also Thomas v. Arn, 474 U.S. 140, 154-55 (1985). Cooley has waived appellate review by

        failing to file objections to the magistrate judge’s recommendation after receiving proper

        notice. Accordingly, we affirm the judgment of the district court. We dispense with oral

        argument because the facts and legal contentions are adequately presented in the materials

        before this court and argument would not aid the decisional process.

                                                                                       AFFIRMED




                                                     2